Title: [Diary entry: 19 September 1785]
From: Washington, George
To: 

Monday 19th. Thermometer at 68 in the Morning 70 at Noon and 70 at Night. Clear, calm, and serene all day. Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. Took my French Hounds with me for the purpose of Airing them & giving them a knowledge of the grounds round about this place. Upon my return, found a Mr. John Defray here—a Dane from Copenhagen, who had been cast away on the coast of No. Carolina. Doctr. La Moyer left this for Alexandria in my Carriage after Breakfast.